Citation Nr: 1015141	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  05-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to 
July 1979 and June 1983 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania and issued by the RO in Buffalo, 
New York.  

In June 2006 the Veteran testified before a Veterans Law 
Judge; however, that Veterans Law Judge is no longer at the 
Board.  The Veteran was notified in a March 2010 letter and 
the Board offered the Veteran a new hearing; however, the 
Veteran never responded to the letter within the 30 day time 
limit.  Therefore, the Board will assume that the Veteran did 
not want a new hearing and will proceed with the decision.  
38 C.F.R. § 20.707

In July 2007 the Board remanded the issue of service 
connection for bilateral hearing loss for further 
development.  During the pendency of the appeal, the RO 
granted service connection for left hearing loss by a 
December 2009 rating decision.  Therefore, the issue of 
service connection for left ear hearing loss has been granted 
and is no longer before the Board. 


FINDING OF FACT

The currently demonstrated right ear hearing loss is shown as 
likely as not to be due to Veteran's military service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for right 
ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
right ear hearing loss, which constitutes a complete grant of 
the benefit sought on appeal.  As such, no discussion of VA's 
duty to notify and assist is necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board 
finds that the evidence supports a grant of service 
connection for right ear hearing loss.  The Veteran's DD 214s 
reveal that his military occupation specialty (MOS) during 
his two periods of service was field artillery and a plastic 
surgeon.  A careful review of the Veteran's service treatment 
records showed that he had normal hearing at the time of his 
enlistment for both his first and second periods of service.  
However, during service he was seen in December 1998, October 
2001, and June 2003 for audiological evaluations.  It was 
noted in December 1998 that his hearing in his right ear was 
within normal limits with the exception of mild hearing loss 
at 6000 hertz.  In October 2001 he was diagnosed with mild 
sensorineural hearing loss bilaterally, with the left greater 
then the right.  In June 2003 it was noted that the Veteran 
had mild hearing loss in his right ear at 1000 hertz and 6000 
hertz.  Additionally, the Veteran's June 2003 retirement 
examination stated that he had mild hearing loss at 1000 
hertz and 6000 hertz in his right ear.  Therefore, the Board 
finds that the Veteran's service treatment records document a 
decrease in the Veteran's hearing in the right ear during his 
military service. 

At the Veteran's April 2004 VA examination the examiner went 
through the Veteran's service treatment records and noted 
that the Veteran's hearing was within normal limits from 250 
hertz to 4000 hertz with sloping to a mild sensorineural 
hearing loss at 6000 hertz and then rising to normal.  At the 
Veteran's December 2009 VA examination the Veteran was found 
to have hearing loss for VA standards; he was diagnosed with 
mild sensorineural hearing loss.  The VA examiner stated that 
the Veteran's right ear hearing loss was not due to military 
service because at the time of separation his right ear 
hearing loss did not meet the disability criteria.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  In this case, the Board finds that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Veteran testified about his decreased hearing during service 
and his service treatment records corroborate his testimony 
and show that he his hearing decreased throughout his active 
service. 

The Board notes that even though the Veteran had normal 
hearing, with the exception of mild hearing loss at 1000 
hertz and 6000 hertz, at the time of his separation the 
absence of evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is 
not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  In this case, the Veteran was 
diagnosed with a mild hearing impairment during service.  
Therefore, the Board finds that the Veteran's hearing loss is 
due to military service. 

In sum, the Board finds that the Veteran's right ear hearing 
loss meets the standard for hearing loss under 38 C.F.R. § 
3.385 and that his hearing loss is due to his many years of 
military service.  


ORDER

Service connection for right ear hearing loss is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


